Citation Nr: 0928130	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for compression 
neuropathy, pain, and weakness, left upper extremity, 
associated with cervical spondylosis, status/post C5-6 and 
C6-7 fusion with history of thoracic outlet syndrome (minor 
shoulder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 
1999.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which reduced his disability rating for his left 
upper extremity neuropathy from 20 percent to zero percent.   

Historically, the RO granted entitlement to service 
connection for left upper extremity neuropathy by rating 
decision dated in April 2002, and assigned a 20 percent 
rating effective to September 2001.  In December 2002, the 
Veteran filed a claim for an increased rating based on 
impending cervical spine surgery.  He underwent surgery in 
December 2002 and was granted a temporary total rating 
effective December 2002 by rating decision dated in February 
2003, with a 10 percent rating assigned effective April 1, 
2003, pending a post-convalescence examination.  

The Veteran underwent a VA examination in March 2003.  Based 
on that examination and other evidence of record, the RO 
proposed to reduce the left upper extremity disability from 
20 percent to a noncompensable evaluation in a July 2003 
rating decision.  He was notified by letter that same month.  
He disagreed and requested a pre-determination hearing, which 
was held in August 2003.  Additional evidence was 
subsequently associated with the claims file.  Thereafter, 
the proposed reduction to 0 percent was effectuated in an 
October 2003 rating decision and made effective January 1, 
2004.  The Veteran perfected an appeal therefrom.  During the 
course of the appeal, particularly during the hearing before 
the Board in March 2007, the Veteran indicated an intent to 
include a separate claim for an increased rating.   

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's compression neuropathy, pain, and weakness, 
left upper extremity, associated with cervical spondylosis, 
status/post C5-6 and C6-7 fusion with history of thoracic 
outlet syndrome (minor shoulder) is manifested by minimal 
atrophy with no evidence of radiculopathy, weakness, or 
reflex impairment.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
compression neuropathy, pain, and weakness, left upper 
extremity, associated with cervical spondylosis, status/post 
C5-6 and C6-7 fusion with history of thoracic outlet syndrome 
(minor shoulder), have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.40, 4.71a, 
Diagnostic Code (DC) 8510 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group of nerves (fifth and sixth cervicals).  
Mild incomplete paralysis is rated 20 percent disabling on 
the major side and 20 percent on the minor side; moderate 
incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the upper radicular group, with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. Also, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in 
the above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions offered 
during the course of a hearing before the undersigned 
Veterans Law Judge in March 2007, as well as service 
treatment records, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the Veteran's records show that he is right 
handed, and therefore his compression neuropathy, pain, and 
weakness, left upper extremity, associated with cervical 
spondylosis, status/post C5-6 and C6-7 fusion with history of 
thoracic outlet syndrome, will be characterized by the 
ratings for the minor extremity.  

The Veteran contends that an increased rating is warranted 
for his left upper extremity neuropathy.  In order to warrant 
a higher (compensable) evaluation for left upper extremity 
neuropathy, the disability must be productive of mild 
incomplete paralysis.  This requires a degree of lost or 
impaired function of the shoulder and elbow.  

Upon careful review of the evidence, the Board finds that the 
Veteran does not have incomplete paralysis of the left upper 
extremity as is required for a 20 percent evaluation under 
Diagnostic Code 8510.  See 38 C.F.R. § 4.124a.  According to 
a December 2005 VA examination, the Veteran's musculature 
about the upper back and shoulders and arms as well as deep 
tendon reflexes were all symmetrical and normal.  The 
examiner was able to discern no weakness and noted that fine 
motor skills of the hands were normal.

Significantly, the recent March 2009 VA examination showed no 
evidence of compression neuropathy.  The examiner noted that 
there is no acute or subacute left cervical radiculopathy at 
this time.  He further remarked that there is no evidence of 
left shoulder impingement contributing to the Veteran's 
current symptoms.  Tests for radicular pain and 
shoulder/upper trapezius pain were all negative.  Strength in 
the left upper extremity was noted to be 5 out of 5 with the 
exception of the triceps which was 4+ to 5- out of 5.  
Reflexes were also noted to be 1-2+ bilaterally at the 
biceps, triceps, and brachioradialis tendons.  Sensation was 
decreased to pinprick in digits 1 through 4 bilaterally and 
mild atrophy in the C-5 region was reported.

The Board notes that in the diagnosis, the examiner also 
listed an old left motor C6-7 radiculopathy which is mild to 
moderate in severity.  However, the Board finds that this 
assessment merely notes the Veteran's impairment prior to the 
percentage reduction.  This is substantiated by the above 
discussed findings recorded in 2005 and 2009.  Again, on 
examination, no evidence of compression neuropathy or acute 
or subacute left cervical radiculopathy was found.

The Board acknowledges that findings of tightness, tenderness 
to palpation, and fullness in the scalene and tightness and 
tenderness to palpation in the cervical paraspinals and upper 
trapezius were noted on the March 2009 VA exam.  In this 
regard, the Board points out that the Veteran is separately 
service-connected and compensated for cervical spondylosis, 
and thus no symptomatology related thereto may be considered 
in evaluating the service-connected left upper extremity 
disability.

The Board notes that private treatment records show diagnoses 
of cervical radiculopathy and occasional findings of mild 
sensory abnormalities involving the Veteran's left upper 
extremity.  However, the record reflects that, during this 
period, such left upper extremity symptoms have been 
primarily related to a motor vehicle accident which occurred 
in May 2004.  In fact, according to the clinical history in 
the private treatment records dated in May 2004 the Veteran 
experienced new symptoms in his left arm subsequent to the 
accident.  

The Board notes the Veteran's subjective complaints of 
numbness, tingling, and weakness.  However, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective complaints 
of worsening symptomatology.

In any event, not even a mild rating could be assigned 
considering the lack of medical findings in the Veteran's 
case.  As discussed above, the Veteran's neurological 
complaints are mostly subjective, with little objective 
confirmation.  Nerve testing reflects the absence of 
radiculopathy and there is no appreciable loss of strength or 
impairment of reflexes.  Considering such little showing of 
impairment over the pendency of this appeal, the Board finds 
that the evidence is insufficient to award a 20 percent 
rating.    

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected left arm 
disability, as the United States Court of Appeals for 
Veterans Claims (Court) indicated can be done in this type of 
case.  See Hart, supra.  However, upon reviewing the record 
in this case, we find that at no time during the period on 
appeal has the service-connected left arm disability been 
compensable.  The Veteran is competent to report his 
symptoms, and the Board does not doubt the sincerity of the 
Veteran's belief that his service-connected disability has 
worsened; however, the objective clinical findings do not 
support his assertions.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  Ratings are to be based as far as practicable 
upon the average impairment of earning capacity; however, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case represents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  There is no objective 
evidence of record that the Veteran has experienced marked 
interference with employability solely because of his left 
arm disability.  Nor is there any evidence that he has been 
frequently hospitalized for the treatment of this disability.  
Therefore, the Board finds no exceptional circumstances that 
would warrant referral for consideration of an extraschedular 
evaluation.

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
evaluation for the Veteran's service-connected compression 
neuropathy, pain, and weakness, left upper extremity, 
associated with cervical spondylosis, status/post C5-6 and 
C6-7 fusion with history of thoracic outlet syndrome (minor 
shoulder).  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A.           § 5107(b).  The appeal is 
denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the claim for an increased rating, the Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the Veteran in July 2007.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claim was readjudicated in the May 
2009 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in July 2007.  The Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter dated in 
July 2007 satisfied the Vazquez-Flores elements (1), (3), and 
(4).  Although element (2) was not addressed in the July 2007 
letter, the Board finds that the Veteran  has not been 
prejudiced by this deficiency, as the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Veteran could be expected to understand from the notice 
what was needed.  Regarding Vazquez-Flores element (2), the 
diagnostic code for rating the Veteran's left arm disability 
does contain criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening of the disability, which 
in this case, would be an increase in symptoms compatible 
with neuropathy.  The October 2003 rating decision explained 
the criteria for a compensable disability rating available 
for the Veteran's left arm disability.  The December 2004 
statement of the case and subsequent supplemental statement 
of the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected disability, as well as the requirements for an 
extraschedular rating under 38 C.F.R.  § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased evaluation claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran 's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2005 and 2009 in order to 
obtain medical evidence as to the extent of the claimed 
disability.  Private treatment records dated from January 
2004 to February 2008 were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a compensable rating for compression 
neuropathy, pain, and weakness, left upper extremity, 
associated with cervical spondylosis, status/post C5-6 and 
C6-7 fusion with history of thoracic outlet syndrome (minor 
shoulder), is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


